              IN THE UNITED STATES DISTRICT COURT
                  FOR THE DISTRICT OF NEBRASKA

PMI NEBRASKA, LLC,

                  Plaintiff and                           4:18-CV-3126
                  Counterclaim
                  defendant,
                                                            ORDER
and

COLIN MCCLURE,

                  Counterclaim
                  defendant,

vs.

DAVID NORDHUES, et al.,

                  Defendants and
                  Counterclaimants.


      IT IS ORDERED:


      1.   The parties' joint motion (filing 22) to strike the defendants'
           third-party complaint (filing 7) is granted.


      2.   The Clerk of the Court is directed to strike the defendants'
           third-party complaint (filing 7).


      3.   The plaintiffs' motion to strike (filing 14) is denied as moot.


      4.   The parties' joint motion to extend (filing 21) is granted.
5.   The defendants may respond to the plaintiff's motion for
     preliminary injunction (filing 18) on or before November 16,
     2018.


6.   The plaintiff may reply in support of its motion for
     preliminary injunction (filing 18) on or before November 26,
     2018.


7.   The counterclaim defendants may respond to the amended
     counterclaim (filing 20) on or before November 19, 2018.


Dated this 15th day of October, 2018.


                                    BY THE COURT:



                                    John M. Gerrard
                                    United States District Judge




                              -2-
